Order entered March 7, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00633-CR

                      HILLARY BELLARD, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 366th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 366-81098-2021

                                   ORDER

      Before the Court is appellant’s March 2, 2022 third motion for an extension

of time to file his brief. We GRANT the motion and ORDER appellant’s brief due

by April 4, 2022.


                                            /s/   BILL PEDERSEN, III
                                                  JUSTICE